             Case 2:20-cv-01231-RSL Document 9 Filed 12/07/20 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE
10   STATE OF WASHINGTON,                               NO. 2:20-cv-01231-RSL
11                    Plaintiff,                        ORDER GRANTING PLAINTIFF
                                                        STATE OF WASHINGTON’S
12     v.                                               MOTION FOR CLARIFICATION OF
                                                        CASE MANAGEMENT ORDER
13   OFFICE OF MANAGEMENT AND
     BUDGET, an agency of the United States,
14
                      Defendant.
15

16          Having considered the State of Washington’s Motion for Clarification of Case

17   Management Order, the Court hereby GRANTS the motion. The State of Washington may file

18   a motion for summary judgment prior to the February 25th deadline set forth in the Case

19   Management Order, and that motion may be considered on the noting date as calculated under

20   the Local Civil Rules.

21          Dated this 7th day of December, 2020.
22

23
                                                 Robert S. Lasnik
24                                               United States District Judge

25

26


     ORDER GRANTING PLAINTIFF’S                     1              ATTORNEY GENERAL OF WASHINGTON
                                                                        Complex Litigation Division
     MOTION FOR CLARIFICATION OF                                         800 5th Avenue, Suite 2000
     CASE MANAGEMENT ORDER                                                Seattle, WA 98104-3188
     NO. 2:20-cv-01231-RSL                                                     (206) 464-7744
